Citation Nr: 9922566	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, from April 1971 to January 1971, and from 
November 1975 to July 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which effectuated a March 1997 BVA 
decision that granted service connection for PTSD and 
assigned a 10 percent evaluation, effective from March 8, 
1991.  The veteran expressed disagreement with the assignment 
of this initial evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is not shown to be productive of 
definite social and industrial impairment or occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and testimony given at personal hearings.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A review of the record shows that the veteran was initially 
granted service connection for his PTSD by a Board decision 
of March 1997.  Pursuant to that decision, the case was 
referred back to the RO for implementation of the Board's 
decision and to evaluate the severity of the veteran's PTSD 
for rating purposes.  By a rating decision of April 1997, an 
initial 10 percent evaluation was assigned for the veteran's 
PTSD, effective from March 8, 1991.  That rating decision is 
the subject of this appeal.  The veteran essentially contends 
that his PTSD is manifested by symptomatology reflecting a 
greater degree of severity than reflected by the 10 percent 
initial evaluation.  

In support of his claim, the veteran submitted a psychiatric 
evaluation report, dated in April 1991, from M. Munawar 
Butts, M.D., in which the veteran complained of having PTSD 
resulting from stressful experiences he encountered in 
Vietnam.  Dr. Butts found the veteran's appearance to be 
appropriate, and noted that the veteran was neat, clean, 
congenial, and cooperative.  He was also found to be relevant 
and coherent.  The veteran indicated that he experienced 
regular nightmares, but "emphatically" denied experiencing 
flashbacks.  He stated that he quit jobs because he had been 
dissatisfied with them.  His judgmental faculties were found 
to be intact.  Dr. Butts concluded with a diagnosis of 
chronic PTSD, and offered his opinion that the veteran 
appeared to be significantly disabled, particularly in jobs 
in which he had to work around others.  

In June 1991 the veteran underwent a VA rating examination.  
He stated that he experienced intrusive recollections about 
Vietnam, and that he avoided noisy celebrations such as 
parades and Fourth of July fireworks.  He indicated that this 
left him numb, and that he partook of alcohol and drugs to 
medicate himself.  The examiner observed that the veteran had 
been treated intermittently during the 1980's for 
polysubstance abuse.  At the time, he lived with his third 
wife and three children and noted that he was unemployed due 
to depressed economic conditions in his area.  On 
examination, the veteran was found to be neat and appropriate 
in his grooming and dress, and expressed no active mental 
antipathy or distress.  There was no evidence of a thought 
disorder, affective responses were normal, and his memory was 
normal for recent and immediate stimuli.  In addition, the 
veteran's judgment and capacity for abstract thought appeared 
to be functional.  The examiner concluded with an Axis I 
diagnosis of a mild chronic anxiety condition, and a Global 
Assessment of Functioning (GAF) score of 65.  The Board notes 
that a GAF score of 65 suggests some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV) (1994).  

In April 1992, the veteran's wife submitted an affidavit 
stating that the veteran was in a state of frequent distress.  
She stated that he avoided other people and had broken down 
and cried after reciting his Vietnam War experiences to her.  
She also indicated that he had become fixated on his war 
experiences, and that he experienced severe difficulty in the 
conduct of his interpersonal relationships.  According to his 
wife, the veteran had an "unusual" need for eight hours' 
sleep at night with a two-hour nap in the afternoon, which 
severely interfered with his ability to retain gainful 
employment.  

VA outpatient treatment records show that he was seen for 
complaints of experiencing poor relationships, frustration, 
bouts of anger, and feeling disconnected from the rest of the 
world.  A psychiatric assessment performed at that time shows 
that the veteran had shown marginal adjustment as evidenced 
by his many jobs, three marriages, impairment in his level of 
functioning due to symptoms of PTSD, early developmental 
problems, and polysubstance abuse.  The assessment report 
contains the examiner's note that at the time of his 
examination, the veteran was less concerned with stress 
recovery treatment for his PTSD than he was with compensation 
issues.  

In February 1993 and in August 1994, the veteran appeared at 
personal hearings before a Hearing Officer at the RO in which 
he reported having undergone a significant amount of combat 
and combat-related stress during his tour of duty in Vietnam.  
He testified that following his active service, he obtained 
numerous jobs, but would only retain them for periods of up 
to six months, although he stated that he had previously 
worked at a VA hospital for nearly three years.  He also 
indicated that he did not like to be around other people and 
that he did not sleep well at night.  Further, the veteran 
stated that he had experienced suicidal ideation in October 
1992, and had sought treatment for this problem at the Battle 
Creek VA Medical Center (VAMC).  He testified that he 
experienced the "totally intrusive thoughts" and "the 
totally dominating memories" of his combat stressors.  
However, he stated that he was then working at two jobs, one 
on a part-time basis at a substance abuse treatment center, 
and also on a part-time basis for a friend who operated a 
group home for mentally ill individuals.  

The veteran's ex-wife appeared and testified that during the 
course of their marriage, he had been unable to retain 
employment and moved from job to job.  She stated that she 
had to leave him due to her inability to support both herself 
and the veteran given his inability to work.  In addition, 
the veteran's wife testified that he enjoyed activities such 
as hunting and fishing in which he could be alone, and that 
he worked hard at maintaining normal appearances.  

In June 1993, the veteran underwent a VA examination in which 
he again recounted his combat-related stressors during 
Vietnam.  He reported that he had been in several 
detoxification units, and had been hospitalized on one 
occasion for seven months for treatment for substance abuse.  
On examination, the veteran was oriented, and the examiner 
noted that he had driven to the medical center and had stayed 
overnight in the local area.  Immediate and recent recall, 
calculation ability, memory, interpretation of proverbs, and 
situational judgment were all found to be normal.  His affect 
was somewhat blunted, and the veteran appeared to have mild 
anxiety.  The examiner concluded with a diagnosis of an Axis 
I chronic anxiety condition, and an Axis V GAF score of 65.  

The veteran underwent an additional rating examination in 
February 1995 in which he was diagnosed with PTSD, chronic 
anxiety, and depression.  In addition, his diagnoses included 
an Axis V GAF score of between 60 and 70.  On examination, 
the veteran was found to be quiet, cooperative, and casually 
dressed.  His personal hygiene was satisfactory and his 
affect was appropriate.  The examiner noted that the veteran 
was depressed and had suicidal ideation, but had not 
attempted suicide.  Sleep was characterized as disturbed with 
nightmares.  The veteran also reported experiencing anxiety 
attacks and hearing Vietnamese voices.  Memory was intact, 
and psychosis was not found.  

Shortly after the veteran was granted service connection for 
his PTSD by the Board decision of March 1997, he underwent a 
VA rating examination in April 1997.  At that time, the 
veteran was noted to be traveling extensively in a motor home 
with his spouse.  The veteran reported that he had left his 
many jobs, not as a result of having been fired, but due to 
his perception that the next job would be better.  He had 
last worked in October 1996 as a counselor in a substance 
abuse center where he had been employed for what was 
described as a considerable length of time.  The veteran 
indicated that he and his wife performed maintenance and 
other jobs at various campgrounds where they parked their 
motor home in order to defray rental costs.  The veteran 
reported being married for the fourth time, and that he got 
along very well with his current wife of ten months.  The 
examiner observed that the veteran's statements that he was 
"feeling very bad" was in direct contrast to his 
descriptions of traveling in a motor home with his wife.  He 
stated that he had a difficult time getting up in the 
morning, and that he had difficulty in coping with stress.  

On examination, the veteran was found to be neat and clean in 
his personal appearance and attire, and he was described as 
being quite fluent verbally, and spontaneous in animated in 
talking about his various experiences.  The veteran expressed 
a great deal of enthusiasm about the prospect of traveling to 
various campgrounds in the southern United States, and 
indicated that he would like to work in an outdoor capacity 
on a part-time basis, in a capacity such as landscaping.  The 
veteran's affect and mood were characterized as not unusual, 
and the examiner noted that he appeared to be "rather 
euthymic" with some anxiety manifestations and pressured 
speech.  His thought productivity was characterized as 
somewhat accelerated but spontaneous, and thought process was 
not abnormal and there was no evidence of thought 
fragmentation or derangement.  The veteran was noted to be 
hopeful that his present marriage would succeed, and he was 
positive regarding his and his spouse's shared interest.  
While the veteran complained of how his PTSD-related problems 
were destroying his life, the examiner observed that he had 
not sought any counseling in connection with his PTSD.  The 
examiner concluded with diagnoses of Axis I chronic anxiety 
and depressive state, history of polysubstance abuse, and a 
history of PTSD manifestations which were not seen, and an 
Axis V GAF score of 65.  

In further support of his claim, the veteran submitted a 
letter dated in May 1997 from his former supervisor, [redacted] 
[redacted], RN, CAC, CCS.  Ms. [redacted] stated that while the 
veteran performed some roles quite well, he experienced 
difficulty with others.  She stated that the veteran was 
unable to handle the job of food-service supervisor due to 
mood swings ranging from anger to complete frustration.  

The veteran also submitted a psychiatric evaluation report 
dated in May 1997 from Dr. Butts who stated that the veteran 
sought treatment for his PTSD in the past, but had not sought 
any follow-up treatment.  Dr. Butts indicated that the 
veteran stated that because he was not under any particular 
stress at that time, his symptomatology was not as pronounced 
as when he would experience stress.  The veteran stated that 
he socialized little, and that he would become nervous and 
anxious around others which accounted for his difficulty 
retaining employment.  The veteran reported that upon being 
reminded of incidents from the past, triggered by events such 
as an accident or "too much commotion" he would experience 
panic attacks.  He did not report phobias, obsessions, or 
symptoms of psychoses.  However, Dr. Butts stated that the 
veteran did not experience any full-fledged flashbacks, he 
did report obsessiveness and intrusive thoughts relating to 
past traumatic events.  Dr. Butts described various stressful 
situations as related by the veteran, such as his failure to 
properly take care of a trailer park due to the stress he 
felt when he was required to check campers in and out of the 
campground.  Dr. Butts stated that the veteran enjoyed 
solitary activities and had a restricted range of affect, 
particularly in connection with his relationship with his 
wife.  In addition, the veteran was found to have difficulty 
sleeping and with outbursts of anger, but this condition was 
noted to be improving.  

The veteran appeared at an additional personal hearing at the 
RO in August 1997 with his wife, in which he testified that 
that he had never taken any medications, but that he had had 
PTSD for the past 30 years, and that he had been incompetent 
for that long.  He and his wife testified that they had been 
together off and on for the past nine years, and that they 
had sought counseling due to problems with their relationship 
which had resulted from the veteran's PTSD disability.  He 
reported that he had family all over Michigan, but that he 
had no communication with them by his own decision.  However, 
he also testified that he had three sons ranging in age from 
20 to 27 with whom he was very intimate, but he then stated 
that he had only minimal contact with his sons in the recent 
past.  With respect to employment, the veteran indicated that 
he was currently employed on a seasonal basis as a tree 
collector with the National Park Service.  He recounted what 
he described as his usual problems with inability to handle 
stress on the job, and his supervisor's efforts to provide 
accommodation for his PTSD disability.  He also described 
various marital problems he claimed to have experienced, 
which, he contended, were the result of his PTSD.  He stated 
that he was not pleased with his VA rating examinations 
because of the way the examiner characterized his status as 
being on a vacation of some sort.  He went on to describe the 
home situations that eventually resulted in his traveling in 
a mobile home.  He indicated that he had one male friend with 
whom he could identify.  

The veteran's wife testified that she had not been aware of 
the extent of his disability at first, but that she observed 
that the veteran would be unable to function following a full 
day at work.  She indicated that he was given to explosive 
outbursts of anger, and that he would experience severe 
nightmares.  She also related that he exhibited symptoms of 
agoraphobia when venturing out in public, and would always 
sit with his back to a wall when eating in a restaurant.  

Under the regulations in effect when the veteran filed his 
claim, a 10 percent evaluation was contemplated for lesser 
symptomatology than was warranted for assignment of a 30 
percent evaluation, including emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation was contemplated for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms were to have resulted in such a 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  See generally Hood v. Brown, 7 Vet. App. 553 
(1995).  A 50 percent evaluation was warranted upon a showing 
of considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Further, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in cases 
in which the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  For assignment of a 100 
percent evaluation, the attitudes of all contacts except for 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were also 
required.  Otherwise, the veteran must have been demonstrably 
unable to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1998).  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  When the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311-13 (1991).  As the veteran's 
claim upon which this appeal is based has been ongoing since 
before November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, the 
revised criteria may be applied only from the time that they 
became effective, November 7, 1996.  Evidence concerning the 
severity of the veteran's PTSD prior to that date may only be 
evaluated under the former criteria.  See Rhodan v. West, 12 
Vet. App. 55 (1998).  

Under the revised criteria, a 10 percent evaluation is 
warranted upon a showing of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is contemplated where there is occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks, (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, 
or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.  

Assignment of a 100 percent evaluation for PTSD is 
appropriate where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

Applying both the former and the revised regulations 
governing the evaluative criteria for PTSD to the evidence of 
record, the Board concludes that the currently assigned 10 
percent evaluation is appropriate since the time of 
assignment, and that the preponderance of the evidence is 
against assignment of a higher rating.  The Board recognizes 
that some of the evidence presented, notably that submitted 
by Dr. Butts, is at odds with the results of repeated VA 
rating examinations.  However, the Board finds that the 
evidence presented is not in equipoise, and that a higher 
rating is not warranted in this case.  

The medical evidence presented consistently shows that the 
veteran has presented himself as being neat, clean, well 
groomed, and cooperative.  In addition, his appearance has 
been characterized as appropriate with normal affect, 
relevant, and coherent.  The veteran has reported 
experiencing nightmares, and claims to have difficulty in 
working around others.  He has stated that this social 
impairment has caused him to frequently change jobs.  The 
record shows that the veteran has seen Dr. Butts on at least 
two occasions for treatment for his PTSD.  Dr. Butts, in his 
letter of April 1991 concluded that the veteran appeared to 
be "significantly disabled" due to his chronic PTSD.  

The Board finds that Dr. Butts' opinion with respect to the 
severity of the veteran's PTSD is in stark contrast to four 
VA rating examinations which consistently show an Axis V GAF 
score of 65, indicative of only mild social and functional 
impairment.  During the course of these examinations, and as 
noted in other treatment records, the veteran did not 
demonstrate symptomatology to the degree of severity that he 
and his wife have reported.  Moreover, VA outpatient 
treatment records contain the treating physician's assessment 
that the veteran was less concerned with obtaining treatment 
for his PTSD than he was concerned with compensation issues.  

The Board further notes that the veteran has changed jobs on 
numerous occasions.  However, he reported that he usually 
changed jobs because he felt that the next job would be 
better.  He also provided testimony that he had difficulties 
in a work environment due to an inability to get along with 
others, but such is not consistent with the VA examination 
reports.  Further, while the veteran reported that he did not 
socialize or interact with his family, he testified that this 
failure was a conscious choice on his part.  In short, the 
Board finds that the severity of the veteran's objectively 
demonstrated symptomatology does not meet the criteria for 
assignment of a 30 percent evaluation under either the former 
or the revised schedular criteria as discussed above.  To the 
extent that the veteran does have industrial or social 
impairment, the preponderance of the evidence does not show 
such impairment to be the result of his PTSD.  Accordingly, 
his claim must be denied at this time.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran has changed jobs a number of times since his 
separation from service, but while it is unclear as to the 
extent to which that such is the result of his PTSD or the 
result of his other Axis I psychiatric diagnosed disorders, 
he had not been objectively shown to be incapable of gaining 
or retaining gainful employment as a result of that disorder.  
Moreover, at the time of the August 1997 RO hearing, the 
veteran reported being employed by the National Park Service.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's PTSD.


ORDER

An evaluation in excess of 10 percent for PTSD is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

